 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 990 
In the House of Representatives, U. S.,

January 26, 2010
 
RESOLUTION 
Expressing support for designation of January 2010 as National Mentoring Month. 
 
 
Whereas mentoring is a longstanding tradition in which a dependable, caring adult provides guidance, support, and encouragement to facilitate a young person’s social, emotional, and cognitive development; 
Whereas continued research on mentoring shows that formal, high-quality mentoring focused on developing the competence and character of the mentee promotes positive outcomes, such as improved academic achievement, self-esteem, social skills, and career development; 
Whereas further research on mentoring provides strong evidence that mentoring successfully reduces substance use and abuse, academic failure, and delinquency; 
Whereas mentoring, in addition to preparing young people for school, work, and life, is extremely rewarding for those serving as mentors; 
Whereas more than 4,700 mentoring programs in communities of all sizes across the United States focus on building strong, effective relationships between mentors and mentees; 
Whereas approximately 3,000,000 young people in the United States are in solid mentoring relationships due to the remarkable vigor, creativity, and resourcefulness of the thousands of mentoring programs in communities throughout the Nation; 
Whereas in spite of the progress made to increase mentoring, the United States has a serious mentoring gap, with nearly 15,000,000 young people in need of mentors; 
Whereas mentoring partnerships between the public and private sectors bring State and local leaders together to support mentoring programs by preventing duplication of efforts, offering training in industry best practices, and making the most of limited resources to benefit young people in the United States; 
Whereas the designation of January 2010 as National Mentoring Month will help call attention to the critical role mentors play in helping young people realize their potential; 
Whereas a month-long celebration of mentoring will encourage more individuals and organizations, including schools, businesses, nonprofit organizations, faith institutions, and foundations, to become engaged in mentoring across the United States; and 
Whereas National Mentoring Month will, most significantly, build awareness of mentoring and encourage more people to become mentors and help close the mentoring gap in the United States: Now, therefore, be it  
 
That the House of Representatives— 
(1)supports the designation of National Mentoring Month; 
(2)recognizes with gratitude the contributions of the millions of caring adults and students who are already volunteering as mentors and encourages more adults and students to volunteer as mentors; and 
(3)encourages the people of the United States to observe National Mentoring Month with appropriate ceremonies and activities that promote awareness of, and volunteer involvement with, youth mentoring. 
 
Lorraine C. Miller,Clerk.
